In re Cargill, Incorporated, applying for motion for order allowing depositions. St. Mary Parish. No. 47,058.
Granted. Upon relator furnishing a copy of the statement of Mr. Dieter Szameitat on or before 5 p. m. Monday June 11, 1979, to Cementation Company of America, Inc., et al., it is ordered that the deposition of Mr. Dieter Szameitat be taken by relator at a time and place on June 12, 1979, fixed by notice to Cementation if the notice is furnished at the time a copy of Szameitat’s statement is delivered on June 11, 1979.